Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 1 of 6
          Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 2 of 6




F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     Sullivan County Jail Agencies

       Plaintiff’s claims against the “Sullivan County Jail Administration” and “Health Care

Services Administration” must be dismissed because municipal departments do not have the

capacity to be sued under New York law. See Omnipoint Commc’ns, Inc. v. Town of LaGrange,

658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of a municipality are not

suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002)

(“Under New York law, departments which are merely administrative arms of a municipality do

not have a legal identity separate and apart from the municipality and cannot sue or be sued.”);

see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in this chapter,

includes only a county, town, city and village.”).

B.     “Mental Health Administrator”

       Plaintiff names as a defendant the “mental health administrator,” but he does not state any

facts regarding this individual’s personal involvement. Plaintiff also does not state enough facts

for the Court to determine whether this defendant is a John Doe defendant or a known person.

Thus, the Court dismisses this defendant without prejudice for failure to state a claim against this

defendant. See 28 U.S.C. § 1915(e)(2)(B)(ii). If Plaintiff had intended to sue an individual and

can state facts in support of claims against that individual, he is free to seek leave to amend his

complaint to add that defendant.




                                                  2
           Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 3 of 6




C.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

the summonses are issued. If the complaint is not served within that time, Plaintiff should request

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Mike Schiff, Eric Chaboty, Harold

Smith, James Ginty, Christopher Bini, Officer Taylor, Dr. Weiss, Lynn Wilcox, Dr. Mirza, Wendy

Moore, Jennie Norris, and Katie Slater, through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

                                                  3
           Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 4 of 6




        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff’s claims against “Sullivan County Jail Administration” and

“Health Care Services Administration.” See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court also

dismisses Plaintiff’s claims against “Mental Health Administrator” without prejudice. See id.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Mike Schiff, Eric Chaboty, Harold Smith, James Ginty, Christopher Bini, Officer

Taylor, Dr. Weiss, Lynn Wilcox, Dr. Mirza, Wendy Moore, Jennie Norris, and Katie Slater, and

deliver all documents necessary to effect service to the U.S. Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 16, 2020
           White Plains, New York

                                                             NELSON S. ROMÁN
                                                           United States District Judge




                                                  4
Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 5 of 6




           DEFENDANTS AND SERVICE ADDRESSES

   Mike Schiff, Sheriff of Sullivan County
   58 Old Route 17
   Monticello, NY 12701

   Eric Chaboty, Under Sheriff Sullivan County
   58 Old Route 17
   Monticello, NY 12701

   Harold Smith, Chief Jail Administrator
   58 Old Route 17
   Monticello, NY 12701

   Captain James Ginty
   58 Old Route 17
   Monticello, NY 12701

   Lieutenant Christopher Bini
   58 Old Route 17
   Monticello, NY 12701

   Correction Officer Taylor
   58 Old Route 17
   Monticello, NY 12701

   Dr. Weiss
   58 Old Route 17
   Monticello, NY 12701

   Head Nurse Lynn Wilcox
   58 Old Route 17
   Monticello, NY 12701

   Dr. Mirza
   58 Old Route 17
   Monticello, NY 12701

   Nurse Wendy Moore
   58 Old Route 17
   Monticello, NY 12701

   Jennie Norris
   58 Old Route 17
   Monticello, NY 12701
Case 7:20-cv-07935-NSR Document 6 Filed 11/16/20 Page 6 of 6




   Katie Slater
   58 Old Route 17
   Monticello, NY 12701




                             6
